Fairhurst, J.
¶1 Washington’s Public Records Act (PRA), chapter 42.56 RCW, allows citizens broad access to public records and provides a cause of action to challenge inadequate responses to records requests. When Mike Belenski requested certain records from Jefferson County (County), the County responded that it had “no responsive records.” Clerk’s Papers (CP) at 214. Over two years later, Belenski sued the County, asserting that this response violated the PRA because the County did in fact have such records and failed to make the proper disclosures. The Court of Appeals dismissed this claim as time barred under the two year statute of limitations in RCW 4.16.130.
¶2 At issue is which statute of limitations applies to Belenski’s PRA claim and whether the applicable statute renders his claim time barred. We hold that the one year statute of limitations in the PRA applies to Belenski’s claim *455and that this limitations period usually begins to run on an agency’s final, definitive response to a records request. However, we remand this case for the trial court to determine whether equitable tolling should toll the statute of limitations.
I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY
¶3 Belenski has requested and received many public records from the County over time. Since at least the year 2000, Belenski has sought Internet access logs (IALs) to monitor county employee Internet usage.1 This case involves four of Belenski’s PRA requests, only one of which is now before us. On September 27, 2010, Belenski sent the County a PRA request asking to inspect “the Internet Access Logs from February 1, 2010 to September 27, 2010.” CP at 211. One week later, the County mailed a response to Belenski’s “Public Records Request Dated September 27, 2010 - Internet access logs from February 1, 2010 to September 27, 2010,” stating that “the County has no responsive records.” CP at 214. Belenski received this response via e-mail on October 5, 2010. CP at 213.
¶4 Belenski explained that he was “confused” by the county’s response because he had requested and received IAL data from the County in the past. CP at 120. This led him to follow up through conversations with county employees and file other PRA requests (that are not before us). Eventually, Belenski discovered (through a separate public records response) e-mails between county employees sent shortly after his request admitting that the IALs existed during the relevant time period of Belenski’s PRA request, but suggesting the County need not provide them because they are not “natively viewable” and would need to be “pulled *456out of a database and generated in a human readable format.” CP at 138.
¶5 On November 19, 2012, Belenski sued the County, alleging violations of the PRA for his September 27, 2010 request for IALs, along with other PRA requests that are not before us.
¶6 The trial court held that IALs are not public records and, therefore, dismissed the claim at issue because the PRA applies only to public records. The Court of Appeals reversed in part, determining that IALs are public records. Belenski v. Jefferson County, 187 Wn. App. 724, 732-33, 350 P.3d 689 (2015), review granted, 184 Wn.2d 1032, 364 P.3d 120 (2016). However, the Court of Appeals ultimately dismissed Belenski’s claim as time barred by the statute of limitations. The court noted that two possible statutes of limitations may apply—the one year statute of limitations under the PRA, RCW 42.56.550(6), or the two year catchall statute of limitations, RCW 4.16.130. Belenski, 187 Wn. App. at 739. The Court of Appeals avoided addressing whether the PRA statute of limitations should apply and instead determined that Belenski’s claim was time barred under even the longer, two year statute of limitations because “Belenski did not file his complaint until . . . over two years after the County responded” to his request for IALs. Id. Belenski sought review of only this portion of the Court of Appeals decision, which dismissed his PRA claim involving the September 27, 2010 request for IALs as time barred. We granted Belenski’s petition for review. Belenski, 184 Wn.2d 1032.
II. ANALYSIS
¶7 The PRA is a broad public mandate that allows citizens access to public records. Rental Hous. Ass’n of Puget Sound v. City of Des Moines, 165 Wn.2d 525, 535, 199 P.3d 393 (2009) (citing Hearst Corp. v. Hoppe, 90 Wn.2d 123, 127, 580 P.2d 246 (1978)). When a citizen requests public records *457under the PRA, the agency may respond in one of three ways: produce the records, ask for more time or clarification, or deny the request along with a proper claim of exemption (which requires the agency to identify certain information about the records, list the specific exemptions, and explain how they apply). RCW 42.56.520, .210(3); see also Rental Hous., 165 Wn.2d at 537-38 (explaining requirements for exemption claims). The PRA provides a cause of action for citizens to challenge violations of this act. See RCW 42.56.550. Our standard of review is de novo. Rental Hous., 165 Wn. 2d at 536 (citing RCW 42.56.550(3)).
¶8 Belenski claims the County violated the PRA by inadequately responding to his September 27, 2010 request for IALs. More specifically, he asserts that the County silently withheld records by telling him that the County has “no responsive records” when in fact such records existed. CP at 214. The Court of Appeals held that this claim was time barred. We agree.
¶9 At the outset, we must determine which statute of limitations applies to Belenski’s claim under the PRA. We must then decide when that limitations period was triggered.
¶10 We hold that the trial court incorrectly applied the two year catchall statute of limitations. RCW 42.56.550(6) is the applicable statute of limitations for Belenski’s PRA claim. Although we find that this statute normally begins to run on an agency’s definitive, final response to a PRA request, we remand this case for the trial court to determine whether to apply the doctrine of equitable tolling based on the facts of this case.
A. RCW 42.56.550(6) establishes a one year statute of limitations for claims under the PRA
¶11 RCW 42.56.550(6) “provides a one-year statute of limitations for PRA actions.” Rental Hous., 165 Wn.2d at 535. This provision states, “Actions under this section must be filed within one year of the agency’s claim of exemption *458or the last production of a record on a partial or installment basis.” RCW 42.56.550(6).
¶12 The Court of Appeals, concerned that the County’s response in this case did not fall strictly within a claim of exemption or the production of records on an installment basis, did not apply RCW 42.56.550(6) to Belenski’s claim. Instead, the Court of Appeals applied the two year catchall statute of limitations contained in the general chapter on “limitation of actions” in Washington’s civil procedure code, which states, “An action for relief not hereinbefore provided for, shall be commenced within two years after the cause of action shall have accrued.” RCW 4.16.130.
¶13 We hold that the Court of Appeals incorrectly applied the two year catchall statute of limitations to Belen-ski’s claim, rather than the one year statute of limitations that the PRA explicitly provides. By its express statutory terms, RCW 4.16.130 applies only when a time limit is “not hereinbefore provided for.” But the PRA contains its own statute of limitations in a section titled “Judicial review of agency actions,” RCW 42.56.550, along with a provision stating that the PRA governs in the event it may conflict with any other acts, RCW 42.56.030. Therefore, we adopt the one year statute of limitations in RCW 42.56.550(6) for causes of action under the PRA. Belenski’s claim here falls into that category, as he specifically requested to inspect IALs “[p]ursuant to the Public Records Act, RCW 42.56,” and now challenges the agency’s response as improper under the PRA. CP at 211. We reverse the Court of Appeals in part and hold that RCW 42.56.550(6) is the applicable statute of limitations governing Belenski’s claim under the PRA.
B. The County’s response may have been sufficient to trigger the PRA statute of limitations, but we remand to the trial court to address equitable tolling
¶14 Having determined that RCW 42.56.550(6) is the applicable statute of limitations, we must next decide wheth*459er the County’s response claiming that there were “no responsive records” was sufficient to trigger this provision. CP at 214. We hold that it is, but we remand for the trial court to determine whether equitable tolling under the facts of this case is appropriate.
¶15 Belenski asserts that the one year statute of limitations in RCW 42.56.550(6) begins to run only on two very specific agency responses—either an agency’s claim that records are exempt or the last production of records on an installment basis. But there are many other ways an agency may respond, whether permitted under the statute or not, to a public records request. This highlights a tension in the divisions of the Court of Appeals regarding the appropriate starting point for the statute of limitations when an agency’s response does not fall strictly within the two types of responses listed in RCW 42.56.550(6).
¶16 Division One of the Court of Appeals adopted a strict interpretation of the PRA statute of limitations in Tobin v. Worden, 156 Wn. App. 507, 233 P.3d 906 (2010). In that case, the agency initially responded to a PRA request with a one page document with some redactions. When the requesters made a second request for a copy of a certain anonymous letter, the agency explained that the pertinent information was not contained in a letter, but rather in staff notes from a phone call. The agency provided those notes and stated, “ T trust that this responds fully to your public disclosure request.’ ” Id. at 511. After the requesters sued the agency for PRA violations, the Court of Appeals held that neither of these agency responses was sufficient to trigger the PRA statute of limitations. Reading RCW 42.56.550(6) narrowly, the court stated that statute “is only triggered by two specific agency responses—a claim of exemption and the last partial production—not simply the agency’s ‘last’ response.” Id. at 515. The court concluded that neither answer constituted a proper claim of exemption, and because the records were produced all at once and not “part of a larger set of requested records,” they could not qualify for the *460disclosure on the partial or installment basis provision of RCW 42.56.550(6). Id. at 514. Therefore, the Court of Appeals held that the statute of limitations did not bar the requesters’ claims.
¶17 Division Two of the Court of Appeals rejected Tobin’s narrow reading of the events sufficient to trigger the statute of limitations. In Bartz v. Department of Corrections Public Disclosure Unit, the court determined that the agency’s single production of records triggered the statute of limitations. 173 Wn. App. 522, 538, 297 P.3d 737 (2013) (citing Johnson v. Dep’t of Corr., 164 Wn. App. 769, 777, 265 P.3d 216 (2011)). In rejecting Tobin’s contrary conclusion, Division Two noted that a literal reading of only two triggering events leads to absurd results. Id. at 536-37 (noting it would be absurd to conclude that no statute of limitations applied to PRA actions involving a single production of records or to conclude that “the legislature intended to create a more lenient statute of limitations for one category of PRA requests in light of its 2005 deliberate and significant shortening of the time for filing a claim from five years ... to one year”).
¶18 We agree that Tobin’s reading of the PRA statute of limitations is too narrow. The statute does not use terms like “either” or “only” to limit the triggering events, nor does it set forth a definitive list by numbering the events as (1) and (2). Instead, the statute of limitations’ reference to bringing suit within one year of “the agency’s claim of exemption or the last production of a record on a partial or installment basis” indicates that the legislature intended to impose a one year statute of limitations beginning on an agency’s final, definitive response to a public records request. RCW 42.56.550(6). This theme of finality should apply to begin the statute of limitations for all possible responses under the PRA, not just the two expressly listed in RCW 42.56.550(6). As the court aptly noted in Bartz, to conclude otherwise would lead to absurd results—leaving *461either no statute of limitations or a different statute of limitations to apply based on how the agency responded.2
¶19 In this case, the County gave a final, definitive response to Belenski’s public records request on October 4, 2010, stating that “the County has no responsive records” relevant to his PRA request for IALs on September 27, 2010. CP at 214. Belenski received this response via e-mail on October 5, 2010. CP at 213. Regardless of whether this answer was truthful or correct, the county’s definitive, final response to Belenski’s PRA request was sufficient to put him on notice that the County did not intend to disclose records or further address this request. If Belenski was unsatisfied with this answer, he could sue to hold the County in compliance with the PRA as soon as it gave this response—there was no need for him to wait an additional 25 months before bringing his cause of action.
¶20 However, Belenski and amici raise legitimate concerns that allowing the statute of limitations to run based on an agency’s dishonest response could incentivize agencies to intentionally withhold information and then avoid liability due to the expiration of the statute of limitations. On one hand, we recognize that such an incentive could be contrary to the broad disclosure mandates of the PRA and may be fundamentally unfair in certain circumstances; on the other hand, certain facts in this specific case indicate that Belenski knew the County possessed IAL data, yet he inexplicably waited over two years *462before filing his claim. In light of these issues, we remand this case to the trial court to resolve any factual disputes and to determine whether the doctrine of equitable tolling applies to toll the statute of limitations in this case.
III. CONCLUSION
¶21 We reverse the portion of the Court of Appeals opinion that applies the two year catchall statute of limitations and hold that the one year PRA statute of limitations, RCW 42.56.550(6), applies to Belenski’s PRA claim. Although we find that this statute of limitations usually begins to run on an agency’s final, definitive response to a PRA request, we remand this case for the trial court to determine whether equitable tolling is appropriate.
Madsen, C.J., and Owens, Wiggins, González, Gordon McCloud, and Yu, JJ., concur.

 IALs record information relating to contacts between county-issued computers and the Internet websites they visit in the form of “ ‘meta-data.’ ” Belenski v. Jefferson County, 187 Wn. App. 724, 734, 350 P.3d 689 (2015), review granted, 184 Wn.2d 1032, 364 P.3d 120 (2016).


 This conclusion does not conflict with Rental Housing. That case stated that the agency’s initial response to a PRA request, which provided some documents but refused to disclose others, was not sufficient to trigger the statute of limitations because the agency did not follow the proper procedure for claiming exemptions and held that the limitations period did not begin to run until the agency “provided a privilege log identifying individual records it was withholding under a claim of exemption.’’ Rental Hous., 165 Wn.2d at 528. The holding in Rental Housing was limited to the timeliness of claims when an agency attempts to claim an exemption and discusses how the agency must claim an exemption to begin the limitations period. In contrast, in this case the County never attempted to claim an exemption and, instead, simply stated that it had “no responsive records.’’ Therefore, Rental Housing is distinguishable, and the limitations period here should begin to run on this final, definitive response.